UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
SARA DISCEPOLO,                     )
                                     )
                  Plaintiff,         )
                                     )
            v.                       )        Case No. 16-cv-2351 (DLF/GMH)
                                     )
U.S. DEPARTMENT OF JUSTICE,         )
                                     )
                  Defendant.        )
____________________________________)

                         MEMORANDUM OPINION AND ORDER

       Plaintiff has filed a Motion to Strike the declarations submitted in support of Defendant’s

Motion for Summary Judgment in this Freedom of Information Act (“FOIA”) case. For the rea-

sons discussed on pages 13–18 in the Report and Recommendation [Dkt. 33] issued contempora-

neously with this Order, the motion is denied.

       In short, Plaintiff first argues that Defendant should be deemed to have admitted that rec-

ords responsive to her FOIA requests exist because Defendant (1) failed to respond to Requests

for Admission and (2) improperly asserted in its Answer that it lacked sufficient information to

admit or deny whether such records exist. She contends that, therefore, the declarations affirming

that no such documents exist must be stricken. [Dkt. 20-1 at 2–8]. The first argument ignores the

fact that Judge Sullivan previously ruled that Defendant was not required to respond to Plaintiff’s

discovery requests. Minute Order dated Apr. 6, 2017. As to the second, “courts generally resort

to the sanction of deeming an allegation as admitted where there is bad faith or evasive pleading.”

Clay v. District of Columbia, 831 F. Supp. 2d 36, 47 (D.D.C. 2011). Plaintiff has shown neither

here. [Dkt. 33 at 13–14].
       Plaintiff challenges the appropriateness of Defendant’s declarants because they are not “su-

pervisory employees of searches” and therefore do not have personal knowledge of the facts as-

serted in those declarations. [Dkt. 20-1 at 8–12]. But it is appropriate in a FOIA case to submit

a declaration from a person who conducted the search or from a person who supervised the search.

See, e.g., Am. Fed’n of Gov’t Emps., Local 812 v. Broad. Bd. of Governors, 711 F. Supp. 139,

149–50 (D.D.C. 2010). Moreover, each declarant here asserts that she performed searches, super-

vised searches, or both. [Dkt. 16-2, ¶¶ 13–15 (declarant Elisha L. Biega personally searched files

and sought additional information from other employees); Dkt. 16-3, ¶¶ 3, 13–29 (declarant Su-

sanne Husted supervised searches and personally performed searches)]. Each is therefore an ap-

propriate declarant. [Dkt. 33 at 14–16].

       Finally, Plaintiff complains that one of the declarants affirmed the accuracy of her decla-

ration based on “knowledge and belief,” rather than on knowledge alone. [Dkt. 20-1 at 13; Dkt.

16-3 at 7]. In a FOIA case, a declaration based on “knowledge and belief” is appropriate. See,

e.g., Climate Investigations Center v. U.S. Dep’t of Energy, No. 16-cv-124, 2017 WL 4004417, at

*9 (D.D.C. Sept. 11, 2017) (rejecting challenge to declaration made on knowledge and belief in

FOIA case because such evidence may be based “‘partly [on] second-hand’ information” (quoting

SafeCard Servs., Inc. v. S.E.C., 926 F.2d 1197, 1201 (D.C. Cir. 1991))); Hainey v. U.S. Dep’t of

the Interior, 925 F. Supp. 2d 34, 41 (D.D.C. 2013) (rejecting challenge to declaration in FOIA

case made on knowledge and belief). [Dkt. 33 at 17].

       For these reasons, Plaintiff’s Motion to Strike [Dkt. 20] is DENIED.
                                                                   Digitally signed by G.
       SO ORDERED.                                                 Michael Harvey
                                                                   Date: 2018.01.19
Date: January 19, 2018                                             14:17:16 -05'00'
                                                    ___________________________________
                                                    G. MICHAEL HARVEY
                                                    UNITED STATES MAGISTRATE JUDGE




                                                2